Gilbert, J.,
dissenting. The devises to the children being for a qualified estate, the effect of the same was to operate to the exclusion of said devisees. Kine v. Becker, 82 Ga. 563 (9 S. E. 828). The will having undertaken to devise more than one third of the estate to charitable and religious purposes, to the exclusion of the children of the testator, the devise is void. Civil Code (1910), § 3851; Kelly v. Wellborn, 110 Ga. 540 (35 S. E. 636). The devise being void ab initio, its invalidity could *635not be waived, nor could any act of the beneficiaries after the death of the testator give it validity. The plaintiff alleges such an interest as entitles her to contest the validity of the will.
No. 29.
February 15, 1918.
Equitable petition. Before Judge Hammond. Chatham superior court. December 6, 1916.
George H. Richter and Edward S. Elliott, for plaintiff.
O’Byrne, Hartridge & Wright, for defendant.